Citation Nr: 0922301	
Decision Date: 06/12/09    Archive Date: 06/17/09

DOCKET NO.  07-21 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to service connection for cause of death.


REPRESENTATION

Appellant represented by:	Maine Veterans' Services


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel


INTRODUCTION

The Veteran, who died in 2006, served on active duty from 
December 1954 to April 1977. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Togus, Maine. This issue was previously before the 
Board in a May 2008 remand for additional notice. The RO has 
notified the appellant of the information as directed by the 
May 2008 Board remand, and the RO readjudicated the case in a 
March 2009 Supplemental Statement of the Case.  The case is 
ready for appellate review.

The appellant testified at a video conference hearing before 
the Board in December 2007.  A transcript of that hearing is 
of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The purpose of this Remand is to obtain a nexus opinion from 
a physician to determine if there is any medical connection 
between the Veteran's death from of metastatic renal cell 
carcinoma and his active service.  

In the present case, the Veteran's death certificate showed 
the reporting physician listed the cause of death as 
metastatic renal cell carcinoma. 

The appellant alleged that the Veteran was exposed to 
herbicidal agents in Vietnam, causing his renal cancer.  See 
38 C.F.R. § 3.307(a)(6)(iii) (A Veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the Vietnam era shall be presumed to have been 
exposed during such service to an herbicide agent, unless 
there is affirmative evidence to establish that the Veteran 
was not exposed to any such agent during that service); see 
also 38 U.S.C.A. 
§ 1116; 38 C.F.R. § 3.309(e) (providing the diseases for 
which service connection may be presumed due to an 
association with exposure to herbicide agents).  

The appellant also reported that the Veteran was exposed to 
tainted water, including tetrachloroethylene, which could 
have caused a number of cancers during his service at Camp 
LeJeune.  In addition to her testimony, the appellant 
submitted an internet article regarding tetrachloroethylene.  
See Department of Health and Human Services Agency for Toxic 
Substance and Disease Registry, ToxFAQs for 
Tetrachloroethylene, September 1997.

The appellant-widow's assertion may not be discounted merely 
because it is a second-hand account.  See, e.g., Pearlman v. 
West, 11 Vet. App. 443 (1998) (Holding that widow's account 
of deceased husband's report of having been exposed to 
"Mustard Gas" testing during military service is presumed 
credible for the limited purpose of ascertaining whether 
further development was warranted). 

The Veteran's service treatment records reveal a history of 
nephrolithiasis, polycystic kidney disease, and kidney stones 
during service.  See October 1961. February 1965, October 
1969, January 1970, and February 1970 service treatment 
records.  The Veteran's history of kidney stones continued 
through 1985.  See Appellant's December 2007 Board hearing 
testimony ("testimony") at 7. 

The Veteran was diagnosed with renal cancer in May 2005.  The 
record contains many medical reports on the Veteran's kidney 
disorders.  Although the claims folder contains a one 
sentence report from a VA physician indicating that the 
physician was not aware of any scientific information that 
associated renal cell carcinoma as being secondary to 
renal/genitourinary calculi, there is no indication that the 
claims file examiner examined the Veteran's service medical 
treatment or post-service treatment records.  The 
qualifications of the VA physician as to specialty also 
appear to be unclear. 

The medical evidence of record is insufficient for the Board 
to render a decision on the issue of entitlement to service 
connection for cause of death.  These considerations, 
particularly the Veteran's history of kidney disease during 
service, require further investigation by medical 
professionals, inasmuch as the Board is prohibited from 
substituting its own unsubstantiated medical opinions. See 
Colvin v. Derwinski, Vet. App. 171, 175 (1991).  The duty to 
assist includes obtaining medical records and examinations 
where indicated by the facts and circumstances of an 
individual case. See Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  Where the record before the Board is inadequate to 
render a fully informed decision, a remand to the RO is 
required in order to fulfill its statutory duty to assist the 
appellant to develop the facts pertinent to the claim. 
Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

Accordingly, the case is REMANDED for the following action:

The RO/AMC shall return the claims file 
to a VA physician qualified to render 
opinions as to genitourinary and/or 
oncological disorders.  The examiner 
shall respond to the following 
inquiries: 

a. The examiner should review the 
Veteran's service treatment records 
and post-service medical records 
and state whether there is a 
medical nexus between his renal 
cancer that caused his death and 
his kidney disease during service.  
If not the case, state whether the 
Veteran developed renal cancer, as 
a result of his active service, 
including as due to exposure to 
herbicides, and/or 
tetrachloroethylene. 

b. Provided his kidney disease is 
determined to be of service origin, 
the examiner should indicate 
whether this disorder caused or 
contributed substantially and 
materially to the Veteran's death. 

c. The examiner should further 
consider whether the cause of the 
Veteran's death was otherwise 
related to any other incident of 
his military service.

d. The claims folder and a copy of 
this remand will be reviewed by the 
examiner. The examiner must 
acknowledge receipt and review of 
the claims folder, the medical 
records obtained and a copy of this 
remand.

e. In all conclusions, the examiner 
must identify and explain the 
medical basis or bases, with 
identification of the evidence of 
record. If the examiner is unable 
to render an opinion without resort 
to speculation, he or she should so 
state.

2.  Following such development, the 
RO/AMC should review and readjudicate 
the claim.  See 38 C.F.R. § 4.2 (If the 
findings on an opinion report do not 
contain sufficient detail, it is 
incumbent upon the rating board to 
return the report as inadequate for 
evaluation purposes). If any such action 
does not resolve the claim, the RO/AMC 
shall issue the appellant a Supplemental 
Statement of the Case. Thereafter, the 
case should be returned to the Board, if 
in order.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time. The appellant is free to submit any additional 
evidence and/or argument she desires to have considered in 
connection with her current appeal. Kutscherousky v. West, 12 
Vet. App. 369 (1999). No action is required of the appellant 
unless she is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100(b) (2008).







 Department of Veterans Affairs


